        Case 1:21-cv-00187-HBK Document 8 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                              Case No. 1:21-cv-00187-HBK
12                       Petitioner,                    ORDER DENYING PETITIONER’S MOTION
                                                        FOR EMERGENCY EVIDENTIARY
13           v.                                         HEARING
14    KATHLEEN ALLISON, LAURA                           (Doc. No. 6)
      ELDRIDGE, AND ATTORNEY
15    GENERAL,                                          ORDER DIRECTING CLERK TO SEND
                                                        PETITIONER § 1983 COMPLAINT FORM
16                       Respondent.
17

18          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a

19   petition for writ of habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). Before the court is

20   petitioner’s motion for emergency evidentiary hearing. (Doc. No. 6).

21                1. Evidentiary Hearing

22          An evidentiary hearing in a habeas proceeding is granted only under limited

23   circumstances. See 28 U.S.C. § 2254(e)(2)(A)(ii). Because no response to the petition has yet

24   been filed, it is premature to hold an evidentiary hearing. See Rules Governing Section 2254

25   Cases, R. 8(a). Petitioner’s motion for an evidentiary hearing (Doc. No. 6) is premature.

26                2. Civil Rights Claim

27          Although titled as seeking an emergency evidentiary hearing, petitioner alleges that prison

28   officials are torturing him, have denied him access to health care, and are treating him cruelly and
         Case 1:21-cv-00187-HBK Document 8 Filed 03/05/21 Page 2 of 2


 1   inhumanely. (Doc. No. 6 at 1-2). Such claims turn on petitioner’s conditions of confinement and

 2   are inappropriate on habeas review. See Badea v. Cox, 931 F. 2d 573, 574 (9th Cir. 1991) (noting

 3   purpose of habeas is to challenge “legality or duration” of a petitioner’s incarceration, quoting

 4   Preiser v. Rodriguez, 411 U.S. 475, 485 (1973)). Instead, “a [42 U.S.C.] § 1983 action is a

 5   proper remedy for a state prisoner who is making a constitutional challenge to the conditions of

 6   his prison life.” Preiser, 411 U.S. at 499. Therefore, to the extent petitioner wishes to challenge

 7   his conditions of confinement, he should do so in a § 1983 civil rights action.1

 8            Accordingly, it is ORDERED:

 9               1. Petitioner’s motion for emergency evidentiary hearing (Doc. No. 6) is denied.

10               2. The clerk of court is directed to provide petitioner with a blank § 1983 civil rights

11               complaint form.

12
     IT IS SO ORDERED.
13

14
     Dated:     March 4, 2021
15                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27
     1
      The court, by separate order, has directed the clerk of court to notify the appropriate prison
28   officials of petitioner’s claims.
                                                        2
